The State of TexasAppellee/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                               March 5, 2014

                                           No. 04-13-00300-CR

                                           Richard M. LOPEZ,
                                                Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2009CR5395
                                Honorable Ron Rangel, Judge Presiding

                                               O R D E R

          Appellant has filed a motion to abate this appeal so that the trial court can make findings of fact
and conclusions of law with respect to its denial of appellant’s motion to suppress. The reporter’s record
reflects that appellant requested on the record in open court that the trial court make findings of fact and
conclusions of law. See State v. Oages, 210 S.W.3d 643, 644 n.3 (Tex. Crim. App. 2006); Blocker v.
State, 231 S.W.3d 595, 596-97 (Tex. App.—Waco 2007, no pet.). Pursuant to State v. Cullen, 195 S.W.3d
696, 699 (Tex. Crim. App. 2006), when requested by the losing party, a trial court is required to state its
essential findings. See also State v. Elias, 339 S.W.3d 667, 676-77 (Tex. Crim. App. 2011). We,
therefore, ABATE this appeal and REMAND the cause to the trial court so that it can make its essential
findings relating to its decision to deny appellant’s motion to suppress. We ORDER the trial court to
make findings of fact and conclusions of law on or before April 4, 2014. We ORDER the trial court clerk
to file a supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
within 10 days of the trial court filing its findings of fact and conclusions of law. We ORDER the court
reporter to file a reporter’s record of any hearing held on this issue within 30 days of such a hearing.

        We note that appellant’s motion also requests the record to be supplemented. However, since the
motion, a third supplemental clerk’s record has been filed.

                                                          _________________________________
                                                          Karen Angelini, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 5th day of March, 2014.


                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court